Per Curiam.
After a review of the record and briefs, and after listening to the oral arguments, we conclude that the petitioner did not make a substantial showing that he has been denied a state or federal constitutional right or sustain the burden of persuasion that denial *931of certification to appeal was clear abuse of discretion or that an injustice had been done. See Simms v. Warden, 230 Conn. 608, 612, 646 A.2d 126 (1994); Simms v. Warden, 229 Conn. 178, 189, 640 A.2d 601 (1994); see also Lozada v. Deeds, 498 U.S. 430, 431-32, 111 S. Ct. 860,112 L. Ed. 2d 956 (1991). The habeas court's dismissal of the petitioner’s claim was predicated upon the credibility of the witnesses. The habeas court’s findings were not contested on appeal; there was neither a motion to correct nor a motion for articulation.
The appeal is dismissed.